DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the invention of Group II claims 11-15 in the reply filed on 01 December 2020 is acknowledged.

Response to Amendment
This action is responsive to amendments and remarks filed 01 December 2020. Claims 1-10 and 16-26 are pending in the application; claims 1 and 4 are amended and claims 16-26 are new.

Specification
The use of the term Bluetooth™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: reference numbers 902 and 904 are used interchangeably in the disclosure to represent “master” and “antenna”. There may be other portions of the disclosure that interchange reference characters or errors in the specification in the reference numbers. Applicant is advised to review the specification and correct any such errors in order to overcome this objection.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: For example, the reference number 905 is recited in the specification and is not found anywhere in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,827,333 in view of Gong et al. (US 2020/0107127 A1). 
Gong et al. discloses an Receive Signal Strength Indication (RSSI) processor maintaining a BT transceiver RSSI and a remote station RSSI received over the sidelink transceiver the RSSI processor selecting the first mode of operation when the BT transceiver RSSI is greater than the remote station RSSI; and the RSSI processor selecting the second mode of 2 operation when the remote station RSSI is greater than the BT transceiver RSSI (Fig. 3, S110, S120 and S130, [0027]-[0041] disclosing selecting the first BLUETOOTH™ (BT) earphone based on the RSSI between the earphones and the electrical device keeping the connection between the determined first earphone and the electrical device and controlling the first and second earphone to connect with each other via BT such that the first earphone can receive the data destined for the second earphone and relay said data to the second earphone).
Further, it would be obvious to one of ordinary skill in the art to omit certain features of the patented claim (e.g., “receiving packets from a remote master Bluetooth transceiver over a single Bluetooth connection…operative for a first interval of time, the first Bluetooth transceiver is initialized with Bluetooth connection synchronization parameters determined by a different Bluetooth transceiver…thereafter…over the single Bluetooth connection, the single Bluetooth connection shared with the different Bluetooth transceiver by having the first Bluetooth transceiver enabled to receive Bluetooth packets during the first interval and transmit connection synchronization parameters to the different Bluetooth transceiver before entering the second mode of operation…operative for the second interval of time…the first Bluetooth transceiver operative to receive Bluetooth connection synchronization parameters from the different Bluetooth transceiver before switching to the first mode of operation.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wireless device of the patented claim with the teaching in Gong et al. because the teaching lies in Gong that this can reduce data transmission delays, avoid disconnection and improve user experience ([0023]). 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is lack of antecedent basis in claims 5 and 24 for “the duration of the first interval of time and the duration of the second interval of time” rendering claims 5 and 24 indefinite. Further, claims 6 depends from claim 5 and does not provide a remedy for the lack of antecedent basis in claim 5. Moreover, claim 25 is recited as dependent on claim 22, as such, there is lack of antecedent basis in claim 25 for “the battery consumption characteristic” rendering the scope of claim 25 indefinite. Further, there is lack of antecedent basis in claims 7 and 26 for “the interval of the first mode of operation is substantially equal to the interval of the second mode of operation” rendering the scope of said claims indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-2, 5-8, 16-21 and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikles et al. (US 2016/0249140 A1).

Regarding claim 1, Nikles discloses a wireless communication device comprising: 
a Bluetooth (BT) transceiver (Fig. 1, first audio receiver 10, [0038]-[0039] disclosing audio data  is received [0015] disclosing BLUETOOTH™ (BT) as a manner of transmission of the audio data. BT inherently includes two way communications (e.g., a transceiver)); 
a sidelink transceiver (Fig. 1, first communication unit 11 bi-directional arrows, [0041] disclosing reciprocal data transmission between first communication unit 10 and second communication unit 22); 
an Receive Signal Strength Indication (RSSI) processor maintaining a BT transceiver RSSI and a remote station RSSI received over the sidelink transceiver ([0006]-[0007], [0014], [0016], [0024], [0044] disclosing signal strength of the received audio data for each hearing aid/headphone is known and used to swap the role of the active and inactive reception of the audio data);
the BT transceiver having a first mode of operation and a second mode of operation, whereby: 
during the first mode of operation, the BT transceiver receiving at least two streams of audio, the BT transceiver forwarding one of the streams to the sidelink transceiver for transmission and presenting at least one other stream of audio to an output ([0011], [0042]-[0044]); 
during the second mode of operation, the BT transceiver is powered off and the sidelink transceiver receives a stream of audio from a remote sidelink transceiver and presents it as an output stream ([0011], [0042]-[0044]). 
the RSSI processor selecting the first mode of operation when the BT transceiver RSSI is greater than the remote station RSSI; the RSSI processor selecting the second mode of 2 operation when the remote station RSSI is greater than the BT transceiver RSSI ([0006]-[0007], [0014], [0016], [0024], [0044] disclosing signal strength of the received audio data for each hearing aid/headphone is known and used to swap the role of the active and inactive reception of the audio data).

Regarding claim 2, Nikles discloses the wireless communication device of claim 1 where the sidelink transceiver is at least one of Near Field Induction Communications (NFC), Bluetooth Low Energy (BLE), Bluetooth, or Wireless Local Area Network (WLAN) ([0012] disclosing inductive coupling by way of electrodynamic near field; Fig. 1, 11 and 21, [0041]).

Regarding claim 5, Nikles discloses the wireless communication device of claim 1 where the wireless communication device is battery powered, the wireless communication device selecting the duration of the first interval of time and the duration of the second interval of time to optimize a battery consumption 2 characteristic ([0044]).

Regarding claim 6, Nikles discloses the wireless communication device of claim 5 where the battery consumption characteristic is to equalize remaining battery life with a remote wireless communication device ([0044]).

Regarding claim 7, Nikles discloses the wireless communication device of claim 1 where, when the remote station RSSI is above a threshold for reliable communications, the interval of the first mode of operation is substantially equal to the interval of the second mode of operation ([0024], [0044] disclosing regular intervals for swapping the active hearing aid and a higher level checking the signal strength implicitly disclosing as long as the signal strength provides reliable reception the interval is regular).

Regarding claim 8, Nikles discloses the wireless communication device of claim 1 where the Bluetooth transceiver sends Bluetooth link parameters to the sidelink transceiver for use by a second wireless communication device for responding in place of the wireless communication device ([0044] disclosing the control units communicate via the inductive coupling between the communication units 11 and 21 to swap roles implicitly disclosing a parameter related to activation of reception of the BT audio data).

Regarding claim 16, Nikles discloses the wireless communication device of claim 1 where, in the first mode of operation, the other stream of audio is coupled to an audio transducer ([0043]).

Regarding claim 17, Nikles discloses the wireless communication device of claim 16 where, in the second mode of operation, the output stream is coupled to the audio transducer ([0043]).

Regarding claim 18, Nikles discloses a wireless communication device comprising: 
a Bluetooth (BT) transceiver (Fig. 1, first audio receiver 10, [0038]-[0039] disclosing audio data  is received [0015] disclosing BLUETOOTH™ (BT) as a manner of transmission of the audio data. BT inherently includes two way communications (e.g., a transceiver)); 
a sidelink transceiver (Fig. 1, first communication unit 11 bi-directional arrows, [0041] disclosing reciprocal data transmission between first communication unit 10 and second communication unit 22); 
a Receive Signal Strength Indication (RSSI) processor also maintaining a local battery charge level and a remote battery charge level received from the sidelink transceiver ([0044] disclosing the control units ascertain the respective battery status of the batteries 14 and 16); 
the RSSI processor also maintaining a BT transceiver RSSI and a remote station RSSI received from the sidelink transceiver ([0006]-[0007], [0014], [0016], [0024], [0044] disclosing signal strength of the received audio data for each hearing aid/headphone is known and used to swap the role of the active and inactive reception of the audio data); 
the BT transceiver having a first mode of operation and a second mode of operation, whereby: 
during the first mode of operation, the BT transceiver receives at least two streams of audio, the BT transceiver forwarding one of the streams of audio to the sidelink transceiver for transmission and presenting at least one other stream of audio to an output ([0011], [0042]-[0044]); 
during the second mode of operation, the BT transceiver is powered off and the sidelink transceiver receives a stream of audio from a remote sidelink transceiver and presents it as an output stream ([0011], [0042]-[0044]); 
the RSSI processor selecting the first mode of operation when the BT transceiver RSSI is greater than the remote station RSSI unless the local battery charge level is less than the remote battery charge level ([0024] disclosing at a high-level control the signal strength is used to determine the active hearing aid for example when a person moves locations and “appropriate swapping of roles between the two hearing aids is used to achieve uniform discharge or loading of the batteries if the battery that has a lesser energy content each time adopts the inactive role for audio reception more frequently.”; [0044] at regular intervals).

Regarding claim 19, Nikles discloses the wireless communication device of claim 18 where, in the first mode of operation, the other stream of audio is coupled to an audio transducer ([0043]).

Regarding claim 20, Nikles discloses the wireless communication device of claim 19 where, in the second mode of operation, the output stream is coupled to the audio transducer ([0043]).

Regarding claim 21, Nikles discloses the wireless communication device of claim 18 where the sidelink transceiver is at least one of Near Field Induction Communications (NFC), Bluetooth Low Energy (BLE), Bluetooth, or Wireless Local Area Network (WLAN) ([0012] disclosing inductive coupling by way of electrodynamic near field; Fig. 1, 11 and 21, [0041]).

.

Regarding claim 24, Nikles discloses the wireless communication device of claim 18 where the wireless communication device is battery powered, the wireless communication device selecting the duration of the first interval of time and the duration of the second interval of time to optimize a battery consumption characteristic ([0044]).

Regarding claim 25, Nikles discloses the wireless communication device of claim 22 where the battery consumption characteristic is to equalize remaining battery life with a remote wireless communication device ([0044]).

Regarding claim 26, Nikles discloses the wireless communication device of claim 18 where, when the remote station RSSI is above a threshold for reliable communications, the interval of the first mode of operation is substantially equal to the interval of the second mode of operation ([0024], [0044] disclosing regular intervals for swapping the active hearing aid and a higher level checking the signal strength implicitly disclosing as long as the signal strength provides reliable reception the interval is regular).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikles et al. (US 2016/0249140 A1) in view of Applicant’s admitted prior art (AAPA).

Regarding claim 3, Nikles discloses the wireless communication device of claim 1 utilizing BT ([0015]); but does not disclose the following. However, AAPA discloses where the at least two streams of data include at least one of: SubBand Coding (SBC), Advanced Audio Distribution Profile (A2DP), AAC (Advanced Audio Coding), aptX , or LDAC ([0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the well-known features disclosed by AAPA as they are well integrated with BT technology and do not require any inventive skills.

Regarding claim 4, Nikles discloses the wireless communication device of claim 1 utilizing BT ([0015]); but does not disclose the following. However, AAPA discloses where a transmitted data stream carried by the Bluetooth transceiver or the sidelink transceiver carries at least one Audio Visual Remote Control Profile (AVRCP) command ([0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the well-known features disclosed by AAPA as they are well integrated with BT technology and do not require any inventive skills.

Regarding claim 22, Nikles discloses the wireless communication device of claim 18 utilizing BT ([0015]); but does not disclose the following. However, AAPA discloseswhere the at least two streams of data include at least one of: SubBand Coding (SBC), Advanced Audio Distribution Profile (A2DP), AAC (Advanced Audio Coding), aptX , or LDAC ([0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the well-known features disclosed by AAPA as they are well integrated with BT technology and do not require any inventive skills.

Regarding claim 23, Nikles discloses the wireless communication device of claim 18 utilizing BT ([0015]); but does not disclose the following. However, AAPA discloses where a transmitted data stream carried by the Bluetooth transceiver or the sidelink transceiver carries at least one Audio Visual Remote Control Profile (AVRP) command ([0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the well-known features disclosed by AAPA as they are well integrated with BT technology and do not require any inventive skills.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikles et al. (US 2016/0249140 A1).

Regarding claim 9, Nikles discloses the wireless communication device of claim 1 utilizing BT ([0015]); but does not disclose where at least one of a Bluetooth transceiver or a sidelink transceiver has a private key.
However the examiner takes OFFICIAL NOTICE that the use of a private key is well-known in the art and comes with the well-known advantage of enabling a second device to establish a connection with a device that the first device already has a connection to based on a matching private key. Therefore it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to utilize the well-known use of a private key to enable a second device to establish a connection with a device that the first device already has a connection to without establishing the connection from scratch, and where a private key inherently provides the advantage of being secret/not public as those of ordinary skill in the art would have easily recognized from common knowledge in the art (please see notice of references cited to if looking for preemptive support relating to key sharing).

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikles et al. (US 2016/0249140 A1) in view of Gong (US 2020/0107127 A1).

Regarding claim 10, Nikles discloses the wireless communication device of claim 1  but does not disclose where the sidelink transceiver has a private key which matches a private key of a remote sidelink transceiver.
However, Gong is in the same field of endeavor and discloses techniques in which the sidelink is BT ([0040]). Examiner takes OFFICIAL NOTICE that the use of a private key is well-known in the art and comes with the well-known advantage of enabling a second device to establish a connection with a device that the first device already has a connection to based on a matching private key. Therefore it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to utilize the well-known use of a private key to enable a second device to establish a connection with a device that the first device already has a connection to without establishing the connection from scratch, and where a private key inherently provides the advantage of being secret/not public as those of ordinary skill in the art would have easily recognized from common knowledge in the art (please see notice of references cited to if looking for preemptive support relating to key sharing).
It would have been obvious to one of ordinary skill in the art to modify the teaching of Nikles with the teaching in Gong because they are in the same field of endeavor, Nikles discloses the techniques apply to headphones and headsets ([0014]) and Gong discloses the techniques are useful for when each earphone is worn by different users respectively ([0023]) which further provide advantages of greater range than near field communications allowing more freedom to move about when each earphone is worn by different users respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461